PER CURIAM.
The appellant challenges his habitual offender sentence, arguing that the court failed to make the requisite findings under section 775.084, Florida Statutes. Because the appellant expressly agreed to be sentenced as a habitual offender, the necessity of specific findings under the statute was waived. See Cato v. State, 611 So.2d 22 (Fla. 1st DCA 1992); Robinson v. State, 605 So.2d 500 (Fla. 1st DCA 1992). The challenged sentenced is therefore affirmed.
ZEHMER, ALLEN and WEBSTER, JJ„ concur.